Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Kimberly Mazzeo, ) Date: April 27, 2007

)
Petitioner, )
)

-Ve- ») Docket No. C-06-631

) Decision No. CR1591
The Inspector General. )
)

DECISION

This matter is before me on the Inspector General’s (I.G.’s) Motion for Summary
Affirmance of the I.G.’s determination to exclude the Petitioner pro se herein, Kimberly
Mazzeo, from participation in Medicare, Medicaid, and all other federal health care
programs for a period of five years. The I.G.’s Motion and determination to exclude
Petitioner are based on the terms of section 1128(a)(4) of the Social Security Act (Act),
42 U.S.C. § 1320a-7(a)(4). The record before me reveals a proper basis for exclusion and
for the imposition of the minimum five-year period of exclusion. Accordingly, | GRANT
the I.G.’s Motion.

I. Procedural Background

In 2000, Kimberly Mazzeo, Petitioner pro se, was a registered nurse licensed to practice
in the State of Florida. In September 2000, she twice violated FLA. STAT.

§ 893.13(7)(a)(9) by assuming a false name in a scheme to obtain the controlled
substances hydrocodone and oxycodone. Felony charges were filed against her in two
separate criminal proceedings in the Circuit Court for Osceola County, Florida.
Appearing with counsel, she pleaded guilty to the first felony charge and was sentenced
on November 2, 2000. Again appearing with counsel, she pleaded guilty to the second
charge and was sentenced on January 5, 2001.
2

In the fullness of time, the I.G. began the process of excluding Petitioner from
participation in Medicare, Medicaid, and all other federal health care programs. Section
1128(a)(4) of the Act dictates the mandatory exclusion, for a period of not less than five
years, of “[a]ny individual or entity that has been convicted . . . under Federal or State
law, of a criminal offense consisting of a felony relating to the unlawful manufacture,
distribution, prescription, or dispensing of a controlled substance.” Act, section
1128(c)(3)(B); 42 U.S.C. § 1320a-7(c)(3)(B). On June 30, 2006, fully five-and-one-half
years after Petitioner’s second conviction, the I.G. notified Petitioner that she was to be
excluded for the mandatory minimum period of five years.

Acting pro se, Petitioner timely sought review of the I.G.’s action in her letter of August
6, 2006. I held a prehearing conference by telephone on October 18, 2006, in order to
discuss the issues in the case and procedures for addressing those issues. The parties
agreed that the case could be decided on written submissions, and I established a schedule
for filing documents and briefs. The results of that conference appear in the Order of
October 20, 2006.

The I. G. timely filed a Motion for Summary A ffirmance and a Brief in Support of the
Motion on November 21, 2006. After being granted two extensions of time to do so,
Petitioner pro se has filed no Answer Brief. Her only submission has been a group of
four exhibits filed February 12, 2007.

The I.G. has neither filed a Reply Brief nor given notice that one would not be filed.

For purposes of 42 C.F.R. § 1005.20(c), the record in this case closed on March 6, 2007,
the date by which Petitioner was required to file her Response Brief, or to give notice that
she did not intend to do so, under the terms of the second extension of time granted her on
January 12, 2007.

The L.G. proffered I.G. Exhibits 1-10 (1.G. Exs. 1-10), and, in the absence of objection,
they are admitted. Petitioner’s four exhibits are incorrectly marked, but because they
constitute her only answer to the I.G.’s Brief, I have simply remarked Petitioner’s four
proffered exhibits as Petitioner’s Exhibits 1-4 (P. Exs. 1-4), and have admitted them as so
designated.
II. Issues

The legal issues before me are strictly limited to those noted at 42 C.F.R.
§ 1001.2007(a)(1). In the context of this record they are:

1. Whether the I.G. has a basis for excluding Petitioner from participating
in Medicare, Medicaid, and all other federal health care programs pursuant
to section 1128(a)(4) of the Act; and

2. Whether the five-year period of the exclusion is unreasonable.

I must resolve both issues in favor of the I.G.’s position. The I.G. has a basis for
Petitioner’s exclusion pursuant to section 1128(a)(4) of the Act. The five-year period of
exclusion is the minimum established by section 1128(c)(3)(B) of the Act, 42 U.S.C.

§ 1320a-7(c)(3)(B), and is therefore reasonable as a matter of law.

III. Controlling Statutes and Regulations

Section 1128(a)(4) of the Act, 42 U.S.C. § 1320a-7(a)(4), requires the mandatory
exclusion from participation in Medicare, Medicaid, and all other federal health care
programs of “[a]ny individual or entity that has been convicted for an offense which
occurred... [after August 21, 1996] . . . under Federal or State law, of a criminal offense
consisting of a felony relating to the unlawful manufacture, distribution, prescription, or
dispensing of a controlled substance.” The terms of section 1128(a)(4) are restated
somewhat more broadly in regulatory language at 42 C.F.R. § 1001.101(d).

The Act defines “convicted” as including those circumstances: ‘“(1) when a judgment of
conviction has been entered against the individual ... bya... State... court;” or “(2)
when there has been a finding of guilt against the individual... bya... State... court;”
or “(3) when a plea of guilty or nolo contendere by the individual . . . has been accepted
bya... State...court....”; Act, section 1128(i)(1)-(3), 42 U.S.C. §§ 1320a-7(i)(1)-(3).
These definitions are repeated at 42 C.F.R. § 1001.2.
4

An exclusion based on section 1128(a)(4) is mandatory and the I.G. must impose it for a
minimum period of five years. Act, section 1128(c)(3)(B), 42 U.S.C. § 1320a-7(c)(3)(B).

IV. Findings and Conclusions
I find and conclude as follows:

1. Petitioner pleaded guilty to one felony charge of obtaining or attempting to obtain a
controlled substance by fraud, in violation of FLA. STAT. § 893.13(7)(a)(9), in Cause No.
CRO00-2250, Circuit Court for Osceola County, Florida on November 2, 2000. She was
adjudged guilty on that plea and sentenced the same day. I.G. Exs. 7, 8, 9.

2. Petitioner pleaded guilty to one felony charge of obtaining or attempting to obtain a
controlled substance by fraud, in violation of FLA. STAT. §.893.13(7)(a)(9), in Cause No.
CRO00-2567, Circuit Court for Osceola County, Florida on January 5, 2001. She was
adjudged guilty on that plea and sentenced the same day. I.G. Exs. 3, 4, 5.

3. The pleas, judgments, and sentences described above in Findings 1 and 2 each
constitute a felony “conviction” within the meanings of sections 1128(a)(4) and
1128(i)(1), (2), and (3) of the Act, and 42 C.F.R. § 1001.2.

4. By reason of the convictions described above in Findings 1, 2, and 3, Petitioner was
subject to, and the I.G. was required to impose, a period of exclusion from participation in
Medicare, Medicaid, and all other federal health care programs. Act, section 1128(a)(4).

5, The L.G. properly and reasonably set the period of Petitioner’s exclusion at five years,
the mandatory minimum period provided by law. Act, section 1128(c)(3)(B); 42 C.F.R.
§§ 1001.102(b), 1001.2007(a)(2).

6. On May 31, 2006, the I.G. notified Petitioner that she was to be excluded from
participation in Medicare, Medicaid, and all other federal health care programs for a
period of five years, based on the authority set out in section 1128(a)(4) of the Act. I. G.
Ex. 10.

7. On August 6, 2006, Petitioner perfected her appeal from the I.G.’s action by filing a
timely hearing request.

8. There are no disputed issues of material fact and summary affirmance is appropriate in
this matter. Thelma Walley, DAB No. 1367 (1992); 42 C.F.R. § 1005.4(b)(12).
V. Discussion

The essential elements necessary to support an exclusion based on section 1128(a)(4) of
the Act are: (1) the individual to be excluded must have been convicted of a criminal
offense; (2) the criminal offense must have been a felony; (3) the felony conviction must
have been for conduct relating to the unlawful manufacture, distribution, prescription, or
dispensing of a controlled substance; and (4) the felonious conduct must have occurred
after August 21, 1996. Thomas Edward Musial, DAB No. 1991 (2005); Russell A.
Johnson, DAB CR1378 (2005); Gerald A. Levitt, D.D.S., DAB CR1272 (2005); Robert
C. Richards, DAB CR1235 (2004).

Petitioner has made no effort to deny the factual basis of the I.G.’s position. Her only
claims here are those expressed explicitly in her hearing request and implicitly in her
exhibits, and none of those expressions challenges the basis for the I.G.’s determination
to exclude on the mandatory authority of section 1128(a)(4) of the Act. Thus, it is enough
to state here simply that the accepted pleas, adjudications of guilt, and judgments of
conviction supply all the essential elements in the I.G.’s case. I.G. Exs. 3, 4, 5, 7, 8, 9.

Against the fully-demonstrated presence of all four essential elements, Petitioner raises
this defense in her hearing request:

The charges I received were from the year of 2000, which is almost 7 years
ago. I have worked as a nurse since then, and I do not understand why this
is coming up at this time.

Petitioner’s Hearing Request at 1.

That may be a fair question. Part of an answer may lie in Petitioner’s alleged repeated
failures to complete rehabilitation programs and her alleged refusals to comply with her
terms of probation, which alleged failures and refusals resulted in administrative action
against her by the State of Florida’s Department of Health on September 1, 2005. I.G.
Ex. 1. But whether the I.G.’s inaction was the product of forbearance, inattention, or
stratagem is irrelevant here. For better or worse, and in spite of its potential for making
reason and conscience blush, the I.G.’s discretion as to when to impose an exclusion is
unreviewable in this forum. Thomas Edward Musial, DAB No. 1991; Samuel W. Chang,
M.D., DAB No. 1198 (1990).
6

The balance of Petitioner’s defense against the exclusion is found in the four documents
submitted as P. Exs. 1-4. I repeat my observation that Petitioner has offered no written
argument or statement in answer to the I.G.’s Brief she has placed before me only those
four documents, and I am left to infer the tenor of her defense from them without
guidance or suggestion. But their character is plain enough, each exhibit is a letter from a
health-care professional attesting to Petitioner’s good character and her successful
participation in a drug-treatment program. One writer, whose letterhead describes her as
a Licensed Mental Health Counselor and a Certified Hypnotherapist, offers it as her
professional opinion that “[n]ot allowing Ms. Mazzeo to work in the health care field,
would be like slitting her throat... it would be a crime... .” P. Ex. 2.

I have no reason to doubt Petitioner’s rehabilitation, and no wish to minimize the
testimonials of the authors of the four exhibits. But nothing in the four exhibits is
sufficient to negate the mandatory application of section 1128(a)(4). She must be
excluded from participation in Medicare, Medicaid, and all other federal health care
programs. The five-year period of exclusion proposed in this case is the irreducible
minimum required by section 1128(c)(3)(B) of the Act. Mark K. Mileski, DAB No. 1945
(2004); Salvacion Lee, M.D., DAB No. 1850 (2002). As a matter of law it is not
unreasonable. 42 C.F.R. § 1001.2007(a)(2).

Summary disposition in a case such as this is appropriate when there are no disputed
issues of material fact and when clear and undisputed facts, not subject to conflicting
interpretation, demonstrate that one party is entitled to judgment as a matter of law.
Thelma Walley, DAB No. 1367. Summary disposition is authorized by the terms of 42
C.F.R. § 1005.4(b)(12). This forum is guided by FED. R. CIV. P. 56 in applying that
regulation. Robert C. Greenwood, DAB No. 1423 (1993). The material facts in this case
are clear, undisputed, and unambiguous. They support summary disposition as a matter
of law. This Decision issues accordingly.

VI. Conclusion

For the reasons set out above, the I.G.’s Motion for Summary Affirmance must be, and is,
GRANTED. The I.G.’s exclusion of Petitioner Kimberly Mazzeo from participation in
Medicare, Medicaid, and all other federal health care programs for a period of five years,
pursuant to the terms of section 1128(a)(4) of the Act, is sustained.

/s/
Richard J. Smith
Administrative Law Judge
